DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-2, 5-6, 8-10, 13-14, 16-19, 21
The following claim(s) is/are amended: 1-2, 5-6, 8-10, 13-14, 16-19
The following claim(s) is/are new: 21
The following claim(s) is/are cancelled: 3-4, 7, 11-12, 15, 20
Claim(s) 1-2, 5-6, 8-10, 13-14, 16-19, 21 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 3/17/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-2, 5-6, 8-10, 13-14, 16-19, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,657,151. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader versions of those claims. Claim 1 of the patent is representative. That claim includes the instant Claim 1-4, 6-7. Claim 2 of the patent maps to instant Claim 5. Claim 3 of the patent maps to instant Claim 8. Instant Claims 9-20 are the same subject matter in different statutory classes. Examiner maps Claim 1 to Claim 1 below.
Instant Claim 1
Claim 1 of ‘151 Patent
Notes
1. A computer-implemented method, comprising: receiving, by a first node in a blockchain network, a communication request sent by a second node in the blockchain network;
1. A method for communication between blockchain nodes, wherein blockchain nodes in a blockchain network comprise service nodes, and service nodes participating in a same service have a mapping relationship, wherein the method comprises: receiving, by a first blockchain node, a communication request sent by a second blockchain node,
The instant claims are less limited.
Wherein the communication request identifies the second node, and wherein the communication request comprises a plurality of identifiers that include a node identifier of the second blockchain node;
wherein the communication request comprises a certificate of the second blockchain node, wherein the certificate of the second blockchain node comprises a plurality of identifiers, the plurality of identifiers comprising a node identifier of the second blockchain node, a network identifier, a previous node identifier, and either a service identifier or a group identifier; obtaining the plurality of identifiers from the certificate of the second blockchain node;
Additional features are not in the instant claim
determining, by the first node, based on a service mapping list and the communication request, whether the second node has a mapping relationship with the first node; wherein the service mapping list comprises a plurality od nodes in the blockchain network that the first node trusts to establish a communication connection with the first node or a plurality of nodes in the blockchain network that participate in a same service with the first node
determining, based on the plurality of identifiers, whether the second blockchain node has a mapping relationship with the first blockchain node;
The patent previously claimed a service or group identifier, and suggests a service mapping because the later limitation requires determining if there is a mapping relationship
subsequent to determining that the second node has a mapping relationship with the first node, establishing, by the first node, a communication connection to the second node;
and establishing a communication connection to the second blockchain node when the second blockchain node is determined to have a mapping relationship with the first blockchain node
Rephrased statement that mapping relationship leads to establishing a communication connection

or refusing to establish a communication connection to the second blockchain node when the second blockchain node is determined not to have a mapping relationship with the first blockchain node.
Additional limitations




Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hardjono (Hardjono et. al, “Verifiable Anonymous Identities and Access Control in Permissioned Blockchains”, see Applicant’s IDS) in view of Nainar (US Pub. 2017/0302663).
With respect to Claim 1, Hardjono teaches a computer-implemented method, comprising: receiving, by a first node in a blockchain network, a communication request sent by a second node in the blockchain network; (Fig. 3, Section IV; Miner in blockchain enforces access control by verifying permission. Tx…Tx is sent to miner. See also pg. 5, Steps 8-9; User transacts on blockchain using private key. A node fetches the transaction and prepares to process it.)
determining, by the first node, that the second node has a mapping relationship with the first node; (pg. 3; Permission verifier determines if a user is a member of the group. Fig. 3, Section IV; Miner node asks if the transaction public key is in the permissions database of the permission verifier. See also pg. 5, Step 10; Consensus node checks that public key found in transaction is in the permission database.)
and subsequent to determining that the second node has a mapping relationship with the first node, establishing, by the first node, a communication connection to the second node; (Fig. 3, Section IV; Permissions database returns yes/no to query. If Yes, it processes the transaction. See also pg. 6, Steps 11-12.)
But Hardjono does not explicitly teach the communication request identifies the second node.
Nainar, however, does teach wherein the communication request identifies the second node, and wherein the communication request comprises a plurality of identifiers that include a node identifier of the second blockchain node; (paras. 35-36, 44-46, 52, 54; a node identifies itself when requesting access to the blockchain, any device may authenticate or validate the requesting node by utilizing database within the blockchain. Para. 39; group ID. Therefore a request including a node id and a group id would be a request to verify that a given node is in a given group. See also Hardjono, pg. 2, Section II; user is issued a public key, which is an identifier. Section II; Access control to blockchain; group of entities have access to permissioned blockchain. Permissions list is a simple list of who can access the blockchain. Thus it would have been obvious to one of ordinary skill prior to the effective filing date to combine the node identifier and the user identifier in order to ensure both the user and the node are entitled to access the blockchain.)
based on a service mapping list and the communication request; wherein the service mapping list comprises a plurality of nodes in the blockchain network that the first node trusts to establish a communication connection with the first node or a plurality of nodes in the network that participate in a same service with the first node (paras. 35-36, 44-46, 52, 54; a node identifies itself when requesting access to the blockchain, any device may authenticate or validate the requesting node by utilizing database within the blockchain. Para. 39; group ID. Therefore a request including a node id and a group id would be a request to verify that a given node is in a given group. See also Hardjono, pg. 2, Section II; user is issued a public key, which is an identifier. Section II; Access control to blockchain; group of entities have access to permissioned blockchain. Permissions list is a simple list of who can access the blockchain. Thus it would have been obvious to one of ordinary skill prior to the effective filing date to combine the node identifier and the user identifier in order to ensure both the user and the node are entitled to access the blockchain.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Hardjono with the communication request that identifies the requesting node so that the system only allows access to trusted nodes.

With respect to Claim 6, modified Hardjono teaches the computer-implemented method of claim 1, and Hardjono also teaches wherein the communication request sent by the second node comprises a digital certificate of the second node. (Pg. 4, IdP-PI and IdP-PV Certificates; The public key pairs are digital certificates. Pg. 5, Steps 4-6; User proves themselves using their key. Step 8; User transacts using their key. This key is the pairing that is checked in the database, see pgs. 5-6; Step 10. Thus, the key comprises a digital certificate.)
And Nainar also teaches and the digital certificate comprises the plurality of identifiers (paras. 35-36, 44-46, 52, 54; a node identifies itself when requesting access to the blockchain, any device may authenticate or validate the requesting node by utilizing database within the blockchain. Para. 39; group ID. Therefore a request including a node id and a group id would be a request to verify that a given node is in a given group. See also Hardjono, pg. 2, Section II; user is issued a public key, which is an identifier. Section II; Access control to blockchain; group of entities have access to permissioned blockchain. Permissions list is a simple list of who can access the blockchain. Thus it would have been obvious to one of ordinary skill prior to the effective filing date to combine the node identifier and the user identifier in order to ensure both the user and the node are entitled to access the blockchain.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 8, modified Hardjono teaches the computer-implemented method of claim 1, and Hardjono also teaches wherein establishing the communication connection to the second node comprises: after determining that the second node has the mapping relationship with the first node, sending a verification request from the first node to the second node, (This is simply a command to apply the same authentication technique in the reverse direction. Application of a known technique for predictable results and benefits is obvious, see MPEP 2143(I)(C) and (D). Further, it would have been obvious to one of ordinary skill prior to the effective filing date to authenticate the first node so that both devices know they can trust each other. Fig. 3, Section IV; Miner in blockchain enforces access control by verifying permission. Tx…Tx is sent to miner. See also pg. 5, Steps 8-9; User transacts on blockchain using private key. A node fetches the transaction and prepares to process it.)
wherein, based on the verification request, the second node determines that the first node has a mapping relationship with the second node; (pg. 3; Permission verifier determines if a user is a member of the group. Fig. 3, Section IV; Miner node asks if the transaction public key is in the permissions database of the permission verifier. See also pg. 5, Step 10; Consensus node checks that public key found in transaction is in the permission database. It would have been obvious to one of ordinary skill prior to the effective filing date to authenticate the first node so that both devices know they can trust each other. Further, Application of a known technique for predictable results and benefits is obvious, see MPEP 2143(I)(C) and (D).)
subsequent to the second node determining that the first node has a mapping relationship with the second node, establishing the communication connection to the first node; (Fig. 3, Section IV; Permissions database returns yes/no to query. If Yes, it processes the transaction. See also pg. 6, Steps 11-12.)

With respect to Claim 9, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying. Further, Nainar also teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: (para. 65; non-transitory computer readable medium)
The same motivation to combine as the independent claim applies here.

With respect to Claims 14 and 16, they are substantially similar to Claims 6 and 8, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 17, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying. Further, Nainar also teaches a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: (Fig. 2, para. 18; processor and memory connected. Para. 65; nontransitory CRM storing programs.)


Claim 2, 5, 10, 13, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hardjono (Hardjono et. al, “Verifiable Anonymous Identities and Access Control in Permissioned Blockchains, see Applicant’s IDS) in view of Nainar (US Pub. 2017/0302663) and further in view of O’Brien (US Pub. 2018/0287893).
With respect to Claim 2, modified Hardjono teaches the computer-implemented method of claim 1, but does not explicitly teach service nodes.
O’Brien, however, does teach wherein the first node and the second node are services nodes, and wherein service nodes exchange data through a communication program to execute the service. (Although Hardjono teaches mining nodes, which could be construed as service nodes, see pg. 3, Consensus node is “miner.” See also pg. 6, Section IV, Examiner will cite O’Brien to anticipate the term as a better teaching. Fig. 1, paras. 15-16; two or more of the blockchain nodes are service nodes which perform operations related to the service.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of Hardjono with the service nodes to provide services to the users of the blockchain network. (para. 12; Blockchain as a service.)

With respect to Claim 5, modified Hardjono teaches the computer-implemented method of claim 1, and Hardjono also teaches wherein the first node is a consensus node (pgs. 6-7; consensus nodes enforce access control, and pgs. 5-6, Steps 9-12;consensus node carries out database lookup. See also O’Brien, para. 15; consensus node.)
And the consensus node performs consensus verification on service data generated by the service node (pg. 3, Consensus node processes transactions from valid group members of a permissioned blockchain, which is a consensus verification on data from a node it has a mapping relationship with. pgs. 6-7; consensus nodes enforce access control, and pgs. 5-6, Steps 9-12;consensus node carries out database lookup. pg. 2, col. 2; Permissions database is for that group. Thus when querying the database as in Section IV, Steps 10-12, the database will return a yes response only if the first node and second node share a group, which is a mapping relationship. See also O’Brien, para. 16; consensus protocol, which may be majority or unanimous, which is consensus verification on service data. O’Brien will teach the grouping of nodes to perform a service.)
Or the first node is the service node and the second node is the consensus node that performs consensus verification on service data generated by the service node; (pg. 3, Consensus node processes transactions from valid group members of a permissioned blockchain, which is a consensus verification on data from a node it has a mapping relationship with. pgs. 6-7; consensus nodes enforce access control, and pgs. 5-6, Steps 9-12;consensus node carries out database lookup. pg. 2, col. 2; Permissions database is for that group. Thus when querying the database as in Section IV, Steps 10-12, the database will return a yes response only if the first node and second node share a group, which is a mapping relationship. See also O’Brien, para. 16; consensus protocol, which may be majority or unanimous, which is consensus verification on service data. O’Brien will teach the grouping of nodes to perform a service.)
Or the first node is a first consensus node and the second node is a second consensus node (Duplication of parts is not a patentable act, see MPEP 2144.04. pg. 3, Consensus node processes transactions from valid group members of a permissioned blockchain, which is a consensus verification on data from a node it has a mapping relationship with. pgs. 6-7; consensus nodes enforce access control, and pgs. 5-6, Steps 9-12;consensus node carries out database lookup. pg. 2, col. 2; Permissions database is for that group. Thus when querying the database as in Section IV, Steps 10-12, the database will return a yes response only if the first node and second node share a group, which is a mapping relationship. See also O’Brien, para. 16; consensus protocol, which may be majority or unanimous, which is consensus verification on service data. O’Brien will teach the grouping of nodes to perform a service.)
But Hardjono does not explicitly teach service nodes.
O’Brien, however, does teach And the second node is a service node; Or the first node is the service node (Although Hardjono teaches mining nodes, which could be construed as service nodes, see pg. 3, Consensus node is “miner.” See also pg. 6, Section IV, Examiner will cite O’Brien to anticipate the term as a better teaching. Fig. 1, paras. 15-16; two or more of the blockchain nodes are service nodes which perform operations related to the service.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of Hardjono with the service nodes to provide services to the users of the blockchain network. (para. 12; Blockchain as a service.)

With respect to Claims 10 and 13, they are substantially similar to Claims 2 and 5, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claims 18 and 19, they are substantially similar to Claims 2 and 5, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 21, modified Hardjono teaches the computer-implemented system of claim 18, and Hardjono also teaches wherein, when the first node is a service node participating in a first service, and when the second node is a service node participating in the first service. (pg. 2, col. 2; Permissions database is for that group. Thus when querying the database as in Section IV, Steps 10-12, the database will return a yes response only if the first node and second node share a group. O’Brien previously taught the grouping of nodes to perform a service.)


Remarks
Applicant simply states that amended Claim 1 is non-obvious and that all other claims are similarly situated. The amended claim is taught above. Since no argument is made the statement is a mere allegation of patentability which requires no response.
All claims remain obvious. All claims remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449